Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


In the Interest of B. C., T. P., C. P. and             Appeal from the 402nd Judicial District
T. P., Children                                        Court of Wood County, Texas (Tr. Ct. No.
                                                       2011-458).        Memorandum Opinion
No. 06-12-00087-CV                                     delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Carter participating.




        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                       RENDERED JANUARY 9, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk